11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Juana Rivas
            Appellant
Vs.                  No. 11-04-00012-CV – Appeal from Ector County
Urban Land Company et al
            Appellees
 
            Juana Rivas has filed in this court a motion to dismiss her appeal.  Rivas states that she no
longer wishes to pursue her appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
April 29, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.